Citation Nr: 1030994	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  08-10 762	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon

THE ISSUES

1. Entitlement to an initial rating higher than 10 percent for a 
right shoulder (minor arm) disability prior to July 24, 2008, and 
a rating higher than 20 percent since.

2.  Entitlement to service connection for tendinitis of the right 
wrist.

3.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

C. P. Swick, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from November 
1996 to May 2006.

This appeal to the Board of Veterans' Appeals (Board) is from a 
November 2006 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Portland, Oregon, which 
granted service connection for a right shoulder disability and 
assigned an initial 10 percent rating retroactively effective 
from May 11, 2006, the day following the Veteran's discharge from 
the Navy when he returned to life as a civilian.  He appealed for 
a higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999).  In another decision since issued in 
September 2008, during the pendency of this appeal, the RO 
increased this rating to 20 percent as of July 24, 2008.  The 
Veteran continued his appeal.  AB v. Brown, 6 Vet. App. 35, 38 
(1993) (a claimant seeking a disability rating greater than 
assigned will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum available benefits are 
awarded.)

The Veteran is also appealing the denial of his claims for 
service connection for right wrist and low back disorders that 
were denied in that initial November 2006 RO decision.

In April 2010, in support of these claims, the Veteran testified 
at a hearing at the RO before the undersigned Veterans Law Judge 
of the Board, commonly referred to as a Travel Board hearing.

The Board is remanding the claim for service connection for a low 
back disorder to the RO via the Appeals Management Center (AMC) 
in Washington, DC, for further development and consideration.  
Whereas the Board is going ahead and deciding (and indeed 
granting) the remaining claims for a higher rating for the right 
shoulder disability and for service connection for a right wrist 
disorder.


FINDINGS OF FACT

1.  The Veteran's right shoulder disability, affecting his minor 
upper extremity, is manifested by tenderness of the anterior 
glenohumeral joint and recurrent dislocations of the humerus at 
the scapulohumeral joint.

2.  Although there are no indications of complaints or treatment 
of tendinitis of the right wrist in his service treatment records 
(STRs), the Veteran filed a claim for this condition only 23 days 
after his discharge from service and the condition was 
objectively confirmed during a VA examination just three months 
later with no evidence suggesting an intervening injury.  It 
therefore is just as likely as not he had this condition prior to 
his discharge from service and as a consequence of his service.


CONCLUSIONS OF LAW

1.  The criteria are met for the higher 20 percent rating, though 
no greater, for the Veteran's right shoulder disability since the 
grant of service connection, i.e., since May 11, 2006 rather than 
just since July 24, 2008.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.14, 4.71a, Diagnostic Code 5202 (2009).

2.  Also, resolving all reasonable doubt in his favor, the 
tendinitis of the Veteran's right wrist was incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist claimants in substantiating claims 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373-74 (2002).

These VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).



In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in the 
timing or content of a VCAA notice can be cured by showing the 
essential fairness of the adjudication will not be affected 
because:  (1) the defect was cured by actual knowledge on the 
part of the claimant ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable 
person could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as a 
matter of law.  Sanders, 487 F. 3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings 


leading to the final Board decision and final Agency adjudication 
of the claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 Vet. 
App. at 46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the Veterans 
Court nonetheless determined the evidence established the Veteran 
was afforded a meaningful opportunity to participate effectively 
in the adjudication of his claims, and therefore found the error 
harmless).
The Veterans Court further held in Vazquez-Flores v. Peake that, 
for an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-1235, 
2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  Significantly, 
the Federal Circuit concluded that "the notice described in 38 
U.S.C. § 5103(a) need not be Veteran specific."  Similarly, 
"while a Veteran's 'daily life' evidence might in some cases lead 
to evidence of impairment in earning capacity, the statutory 
scheme does not require such evidence for proper claim 
adjudication."  Thus, the Federal Circuit held, "insofar as the 
notice described by the Veterans Court in Vazquez-Flores requires 
the VA to notify a Veteran of alternative diagnostic codes or 
potential "daily life" evidence, we vacate the judgments."  
Vazquez, 2009 WL 2835434, at 10.



In this case, letters satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September 
2006 and February 2009.  These letters informed him of the type 
of evidence and information needed to substantiate his claims and 
of his and VA's respective responsibilities in obtaining this 
supporting evidence.  The letters also complied with Dingess by 
apprising him of the downstream disability rating and effective 
date elements of his claims, keeping in mind they arose in the 
context of him trying to establish his underlying entitlement to 
service connection - since granted for his right shoulder 
disability in November 2006 (though denied for his right wrist 
disorder).  

In cases, as here, where a claim arose in another context, 
namely, the Veteran trying to establish his underlying 
entitlement to service connection, and this claim since has been 
granted and he has appealed a downstream issue such as the 
initial disability rating assigned, the underlying claim has been 
more than substantiated - it has been proven, thereby rendering 
§ 5103(a) notice no longer required because the intended purpose 
of the notice has been fulfilled.  See Goodwin v. Peake, 
22 Vet. App. 128 (2008).  In any event, here, as mentioned, VA 
also has complied with the Court's holding in Dingess by also 
apprising the Veteran of the downstream disability rating and 
effective date elements of his claims.  See also Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

VA also fulfilled its duty to assist the Veteran by obtaining all 
relevant evidence in support of his claims.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  The RO obtained all relevant medical and 
other records that he identified.  He was also examined for VA 
compensation purposes in August 2006 and July 2008.  These 
examination reports and medical and other evidence on file 
contains the information needed to assess the severity of his 
right shoulder disability, the determinative issue.  38 C.F.R. 
§§ 3.327, 4.2.  See also Caffrey v. Brown, 6 Vet. App. 377 
(1994).  

And as for his claim for service connection for tendinitis of his 
right wrist, in light of the favorable disposition of this claim 
there ultimately is no need to discuss whether VA has satisfied 
its duties to notify and assist him with this claim pursuant to 
the VCAA because this claim is being granted, regardless.  
See 38 C.F.R. § 20.1102 (harmless error).

Accordingly, the Board finds that no further development is 
needed to meet the requirements of the VCAA or Court.

II.  Increased Rating for the Right Shoulder Disability

A.	Schedular Rating

In November 2006, the RO granted service connection for the right 
shoulder disability and assigned an initial 10 percent rating 
under Diagnostic Code 5203.  The Veteran appealed for a higher 
rating.  In September 2008, the RO re-rated his disability under 
DC 5202 and assigned the minimum rating under this code of 
20 percent (so higher than the 10 percent rating he previously 
had under DC 5203).  But the RO assigned an effective date of 
July 24, 2008, the date of the most recent VA examination, so did 
not make the increase in rating retroactive to the initial 
effective date of May 11, 2006.  The Veteran continued to appeal.  
For the reasons and bases discussed below, the Board finds that 
the initial rating under DC 5203 was inappropriate for this 
condition, and that it should have been rated all the while 
instead under DC 5202, albeit at the minimum, yet still higher, 
20-percent level since the grant of service connection.

Disability ratings are determined by applying VA's Schedule for 
Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The 
percentage ratings in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in earning 
capacity resulting from diseases and injuries incurred or 
aggravated during military service and their residual conditions 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in the 
Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a 
disability rating, 38 C.F.R. § 4.1, where service connection 
already has been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
However, in Fenderson v. West, 12 Vet. App. 119, 125-26 (1999), 
the Court noted a distinction where, as here, the Veteran appeals 
the rating initially assigned for his disability just after it 
was service connected.  In this circumstance, VA must consider 
whether to "stage" his rating.  In other words, where the 
evidence contains factual findings demonstrating distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of a staged 
rating would be necessary.  Another decision, incidentally, has 
since extended this practice even to claims for increased ratings 
where the Veteran did not appeal the initial rating.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

When determining the severity of a musculoskeletal disability, 
which is at least partly rated on the basis of range of motion, 
VA must consider the extent the Veteran may have additional 
functional impairment above and beyond the limitation of motion 
objectively shown due to the extent of his pain/painful motion, 
limited or excess movement, weakness, incoordination, and 
premature/excess fatigability, etc., particularly during times 
when his symptoms "flare up," such as during prolonged use, and 
assuming these factors are not already contemplated in the 
governing rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995), citing 38 C.F.R. §§ 4.40, 4.45, 4.59.  If, however, 
a Veteran is already receiving the maximum disability rating 
available based on symptomatology that includes limitation of 
motion, it is not necessary to consider whether 38 C.F.R. §§ 4.40 
and 4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 
(1997).  In addition to these types of symptoms, other 
considerations include whether there is swelling, deformity or 
atrophy from disuse.  38 C.F.R. § 4.45.



The Veteran's right shoulder disability was originally rated 
under DC 5203 for impairment of the clavicle or scapula.  DC 5203 
provides a 10 percent rating for malunion of the clavicle or 
scapula of the major or minor arm, or nonunion of the clavicle or 
scapula without loose movement of the major or minor arm.  A 
higher 20 percent rating is warranted if there is nonunion of the 
clavicle or scapula with loose movement of the major or minor 
arm, or dislocation of the clavicle or scapula of the major or 
minor arm.  38 C.F.R. § 4.71a, DC 5203.

On review of his STRs, the Veteran's original shoulder injury is 
listed as a closed posterior dislocation of the humerus.  And 
since his original injury involved a dislocation of his humerus 
rather than clavicle or scapula, the Board finds that his 
consequent disability is more appropriately rated under DC 5202 
for impairment of the humerus.  See 38 C.F.R. § 4.71, DC 5202; 
see also Butts v. Brown, 5 Vet. App. 532 (1993) (choice of 
diagnostic code should be upheld if supported by explanation and 
evidence) and Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992) 
(any change in diagnostic code by a VA adjudicator must be 
specifically explained).

DC 5202, for other impairment of the humerus, provides a 20 
percent rating for malunion of the humerus with moderate 
deformity of the major or minor shoulder, malunion of the humerus 
with marked deformity of the minor shoulder, infrequent episodes 
of recurrent dislocations of the humerus at the 
scapulohumeral joint and guarding of movement only at the 
shoulder level of the major or minor arm, or frequent episodes of 
recurrent dislocations of the humerus at the scapulohumeral joint 
and guarding of all arm movements of the minor arm.  A 30 percent 
rating is assigned if there is malunion of the humerus with 
marked deformity of the major shoulder, or frequent episodes of 
recurrent dislocations of the humerus at the scapulohumeral joint 
and guarding of all arm movements of the major arm.  A 40 percent 
rating is assigned if there is fibrous union of the humerus of 
the minor arm.  A 50 percent rating is assigned for fibrous union 
of the humerus of the major arm or nonunion of humerus (false 
flail joint) of the minor arm.  A 60 percent rating is assigned 
for nonunion of humerus the major shoulder.  Loss of the head of 
the humerus (flail shoulder) is rated as 70 percent for the 
minor arm and 80 percent for the major arm.  38 C.F.R. § 4.71a, 
DC 5202. 

Records show the Veteran is left-hand dominant (left-handed), so 
his right arm is considered his minor arm, meaning his right 
shoulder disability is affecting his minor upper extremity.

One other possible diagnostic code to consider is DC 5201 for 
limitation of motion of the shoulder and arm.  Under DC 5201, a 
20 percent rating is assigned where motion of the arm is limited 
to the shoulder level (i.e., 90 degrees of abduction), regardless 
of whether the major or minor arm, or where motion of the minor 
arm is limited to midway between the side and shoulder level 
(i.e., 45 degrees of abduction).  A 30 percent rating is 
warranted for limitation of motion of the minor arm to 25 degrees 
from the side, whereas this warrants an even higher 40 percent 
rating for the major arm.  See 38 C.F.R. § 4.71a, DC 5201.

Normal shoulder motion is from 0 to 180 degrees of forward 
elevation (flexion), from 0 to 180 degrees of abduction, and from 
0 to 90 degrees of internal and external rotation.  See 38 C.F.R. 
§ 4.71, Plate I.

Applying these criteria to the facts of this case, the Board 
finds that the Veteran's right shoulder disability warrants the 
20 percent rating since the effective date of service connection, 
albeit no higher rating.  The evidence supporting this conclusion 
is the reports of his two VA examinations in August 2006 and July 
2008 and his testimony during his April 2010 Travel Board 
hearing.

During the August 2006 VA examination, the Veteran reported 
experiencing constant pain in his right shoulder, especially if 
he sleeps on this side.  The examiner found the Veteran's right 
shoulder had range of motion to 140 degrees of forward extension, 
70 degrees posterior extension, 170 degrees of abduction, 
50 degrees of internal rotation, and 70 degrees external 
rotation.  The examiner noted no gross external anatomical 
derangement or deformity of either shoulder.  Rotator cuff test, 
Dawbarn's and bursa test were all negative.  The examiner noted 
no laxity or subluxation, no crepitus, and no tenderness of the 
acromioclavicular (AC) joint.  The examiner noted a 10 cm oblique 
scar on the posterior aspect of the right shoulder.  X-rays of 
the right shoulder were unremarkable. 

The July 2008 VA examination found full passive and active range 
of motion of this shoulder.  But the examiner observed this 
shoulder could be easily posteriorly subluxed.  He also detected 
tenderness over the anterior glenohumeral joint and bicipital 
groove and some weakness with external rotation and abduction 
against resistance.  Supination and impingement tests were 
negative, however, and X-rays were, too, except for some mild 
narrowing of the acromiohumeral interval.

During his April 2010 Travel Board hearing, the Veteran testified 
that his right shoulder disability was no worse, but also no 
better, than it was in service.  He said he consistently has 
problems with pain in this shoulder and it dislocating.

The Veteran is entitled to the higher 20 percent rating under DC 
5202 since the grant of service connection for this disability 
because the medical evidence indicates recurrent dislocations of 
his humerus at the scapulohumeral joint.  He testified that he 
has pain and occasional dislocation of this shoulder, but that it 
has been rather stable since his surgery in service with no 
increase or decrease in the severity of his symptoms.  Both VA 
examiners found that his right shoulder had full range of motion 
and no deformity.  And although he complained of pain in this 
shoulder and the July 2008 examiner found some mild tenderness, 
neither examiner indicated any resultant guarding of movements or 
consequent affect on his range of motion.  As his hearing 
testimony and this medical evidence indicates this shoulder is 
mostly intact and functional, but still subject to subluxation, 
the Board finds that he meets the criteria for the minimum 20 
percent rating under DC 5202.

The Veteran is not entitled to a rating higher than 20 percent 
under either DC 5202 or DC 5201.  The higher 40 and 50 percent 
ratings under DC 5202 require fibrous union of the humerus or 
nonunion of humerus (false flail joint), which are more severe 
conditions than he has shown.  Additionally, the higher 30 
percent rating under DC 5201 requires that his right shoulder 
have a range of motion limited to 25 degrees from his side or 
range of motion limited to his shoulder level plus the Deluca 
criteria of further limitation on repetitive use due to pain, 
weakness, incoordination, or fatigability.  But to the contrary, 
he had nearly full range of motion of his right shoulder during 
both of his VA examinations, so his disability does not satisfy 
those other criteria.

The Board also has considered whether the Veteran is entitled to 
a separate rating for his 10 cm surgical scar on the posterior 
aspect of his right shoulder.  Scars of the body are rated under 
DCs 7801-7805.  DC 7801 provides that deep and nonlinear burn 
scar(s) or scar(s) due to other causes that are not of the head, 
face, or neck and that cover an area or areas of 144 square 
inches (929 sq. cm.) or greater warrant a 40 percent rating, a 
deep and nonlinear scar covering an area or areas of at least 
72 square inches (465 sq. cm.) but less than 144 square inches 
(929 sq. cm.) warrants a 30 percent rating, a deep and nonlinear 
scar covering an area or areas of at least 12 square inches (77 
sq. cm.) but less than 72 square inches (465 sq. cm.) warrants a 
20 percent rating, and a deep and nonlinear scar covering an area 
or areas of at least 6 square inches (39 sq. cm.) but less than 
12 square inches (77 sq. cm.) warrants a 10 percent rating.  Note 
(1): A deep scar is one associated with underlying soft tissue 
damage.  Under DC 7802, superficial and nonlinear burn scar(s) or 
scar(s) due to other causes that are not of the head, face, or 
neck that cover an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent rating.  Note (1): A 
superficial scar is one not associated with underlying soft 
tissue damage.  Under DC 7804, five or more scars that are 
unstable or painful warrant a 30 percent rating, three or four 
scars that are unstable or painful warrants a 20 percent rating, 
one or two scars that are unstable or painful warrant a 
10 percent rating.  Note (1): An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over the 
scar.  Under DC 7805 any other scars, including linear scars, are 
to rated based on any disabling effect(s).  38 C.F.R. § 4.118, 
DCs 7801-7805.

In this case, however, the Veteran's 10 cm surgical scar is not 
deep and nonlinear, does not cover at least 929 sq. cm, is not 
unstable or painful, and does not have any disabling effects so 
as to warrant a compensable rating under DC 7801, 7802, 7804 or 
7805.



Based on medical evidence of posterior instability and 
subluxation of the right shoulder and the Veteran's testimony of 
pain, dislocation and the consistency of his symptoms, the Board 
finds that his disability warrants the 20 percent rating under DC 
5202 since the grant of service connection.  As his condition has 
never been more than 20-percent disabling since the grant of 
service connection, there is no basis to "stage" this rating 
under Fenderson.

B.	Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or 
the Director of Compensation and Pension Service is authorized to 
approve an extraschedular evaluation if the case "presents such 
an exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."

The question of an extraschedular rating is a component of a 
claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 
337, 339 (1996).  And although the Board may not assign an 
extraschedular rating in the first instance, it must specifically 
adjudicate whether to refer a case for extraschedular evaluation 
when the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for extraschedular 
consideration is a finding that the evidence before VA presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and symptomatology of the 
claimant's service-connected disability with the established 
criteria found in the rating schedule for that disability.  Thun 
v. Peake, 22 Vet. App. 111 (2008).



Under the approach prescribed by VA, if the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  In the second step of the 
inquiry, however, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  

Here, because the Board finds that the schedular rating of 20 
percent for the Veteran's right shoulder disability contemplates 
the extent and frequency of his symptoms, referral to the Under 
Secretary for Benefits or Director of Compensation and Pension 
Service for consideration of an extra-schedular evaluation is not 
required.  In other words, there is no indication his right 
shoulder disability has caused marked interference with his 
employment - meaning above and beyond that contemplated by his 
schedular rating, or required frequent periods of hospitalization 
so as to render impractical the application of the regular 
schedular standards.  See Thun, supra.

Although the Veteran reported that his right shoulder was 
painful, especially when he sleeps on it, he did not report that 
his right shoulder affected his employment or his activities of 
daily living.  According to 38 C.F.R. § 4.1, generally, the 
degrees of disability specified in the rating schedule are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to the 
severity of the several grades of disability.  Indeed, in Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated 
that the disability rating, itself, is recognition that 
industrial capabilities are impaired.  So the Board does not have 
to refer this case for extra-schedular consideration. 
 See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).



III.  Service Connection for Tendinitis of the Right Wrist

The Veteran claims that he began having pain in his right wrist 
in service, which eventually was diagnosed as tendinitis.  
Although there are no available STRs listing this diagnosis while 
he was in service, the proximity in time between the conclusion 
of his service and him filing his claim for this condition, which 
was later objectively confirmed by a VA examiner's diagnosis, 
tends to suggest this condition had initially manifested during 
his service.
 
The Veteran may be awarded service connection by showing that he 
currently has a disability resulting from a disease or an injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303(a).  For a showing of chronic disease in service, 
there must be a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service is 
not established or is legitimately questionable, then evidence of 
continuity of symptoms after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b).

As mentioned, the Veteran's available STRs do not include any 
complaints of right wrist pain or any diagnosis of tendinitis of 
this wrist.  But his STRs do not include a separation physical 
examination or any affirmative medical evidence either that his 
right wrist was asymptomatic or unimpaired at the time of his 
discharge.  Therefore, his STRs do not weigh for or against his 
claim - especially since, in Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006), the Court indicated lay evidence is 
potentially competent to support presence of disability, 
including during service, even where not corroborated by 
contemporaneous medical evidence such as the STRs.

The Veteran filed his claim for service connection for this 
disorder just 23 days after service, stating that he had received 
a diagnosis of tendinitis of this wrist while in service and that 
he had continued to experience the effects of this condition 
ever since.  

At the conclusion of the August 2006 VA examination, the examiner 
diagnosed right wrist dorsal extensor mild functional tendinitis 
but would not speculate as to its etiology, including in terms of 
whether it dated back to the Veteran's military service.

A statement that, for all intents and purposes, is inconclusive 
as to the origin of a disorder cannot be employed as suggestive 
of a linkage between the disorder and the Veteran's military 
service.  See, e.g., Warren v. Brown, 6 Vet. App. 4, 6 (1993); 
Sklar v. Brown, 5 Vet. App. 104, 145-6 (1993).  Opinions like 
this, which can only make this necessary connection between the 
current disorder and the Veteran's military service by resorting 
to mere speculation, amount to "nonevidence," neither for nor 
against the claim, because service connection may not be based on 
speculation or remote possibility.  See generally Bloom v. West, 
12 Vet. App. 185 (1999) (a medical opinion based on speculation, 
without supporting clinical data or other rationale, does not 
provide the required degree of medical certainty).  See also 
38 C.F.R. § 3.102 (when considering application of the benefit-
of-the-doubt doctrine, reasonable doubt is one within the range 
of probability, as distinguished from pure speculation or remote 
possibility).

A more recent precedent case, however, admonished the Board for 
relying on medical opinions that also were unable to establish 
this required linkage, without resorting to mere speculation, as 
cause for denying the Veteran's claims.  See Jones v. Shinseki, 
23 Vet. App. 382, 390 (2010).  In Jones, the Court noted it was 
unclear whether the examiners were unable to provide this 
requested definitive medical comment on etiology because they 
actually were unable to since the limits of medical knowledge had 
been exhausted or, instead, for example, needed further 
information to assist in making this determination 
(e.g., additional records and/or diagnostic studies) or other 
procurable and assembled data.



The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board 
need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is speculative").  
The Court in Jones held, however, that in order to rely upon a 
statement that an opinion cannot be provided without resort to 
mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the opinion 
must be provided by the examiner or apparent upon a review of the 
record.

During his April 2010 Travel Board hearing, the Veteran testified 
that he attributed his wrist injury to the repetitive motion of 
working on jet engines in service and that it had continued to 
bother him since service.  He added that, when it flares up, 
he uses a brace, heat pack and Motrin to stabilize it and 
alleviate his discomfort.

So looking at the evidence as a whole, the Veteran testified to 
the onset of right wrist tendinitis in service and 
contemporaneously filed a claim for consequent disability within 
just a few short weeks of his discharge.  Moreover, a VA examiner 
was subsequently able to make this pertinent diagnosis within 
only a few ensuing months.  In this circumstance, especially 
absent any indication of an intercurrent injury after service to 
otherwise account for this condition, it is just as likely as not 
this condition dates back to the Veteran's military service as he 
is alleging.  That is to say, his lay testimony concerning this 
is both competent and credible and, thus, with resolution of all 
reasonable doubt in his favor as required by § 3.102, sufficient 
reason to grant this claim.  See also Davidson v. Shinseki, 581 
F.3d 1313 (Fed. Cir. Sept. 14, 2009) and Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007).




ORDER

The rating for the Veteran's right shoulder disability is 
increased to 20 percent, though no higher, since the grant of 
service connection (i.e., since May 11, 2006 rather than just 
since July 24, 2008), subject to the laws and regulations 
governing the payment of VA compensation.

His claim for service connection for tendinitis of his right 
wrist also is granted.


REMAND

The Veteran is additionally requesting service connection for a 
low back disorder.  But this remaining claim requires further 
development before being decided, including clarification of the 
current condition of his low back.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), VA must 
provide a medical examination in a service-connection claim when 
there is:  (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease occurred 
in service or establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant qualifies, 
and (3) an indication the disability or persistent or recurrent 
symptoms of the disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to make a 
decision on the claim.  See also 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  

The Court has held that a medical examination report must contain 
not only clear conclusions with supporting data, but also a 
reasoned medical explanation connecting the two.  See Nieves-
Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 
21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support 
its conclusion with an analysis that the Board can consider and 
weigh against contrary opinions.").

VA's duty to assist can include a requirement to conduct a 
thorough and contemporaneous examination of the Veteran that 
takes into account the records of prior examinations and 
treatment.  See Green v. Derwinski, 1 Vet. App. 121 (1991); Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA 
undertakes the effort to provide an examination for a service-
connection claim, even if not statutorily obligated to do so, it 
must provide an adequate one or, at a minimum, notify the 
claimant why one will not or cannot be provided).

The Veteran's STRs refer to a motor vehicle accident in October 
2003 and subsequent complaints of low back pain.  The diagnosis 
was lumbar sprain.  A December 2004 record indicates he had 
localized tenderness over the L3-L4 area of his back and, 
throughout his STRs, lumbago is listed as a current condition.

During his August 2006 VA examination, just four months after the 
Veteran's discharge from active duty, the examiner found mild 
tenderness at the sacroiliac fossa.  The Veteran complained of 
pain at the bottom of his spine with stiffness in the morning and 
on repeated use.  The examiner stated the evaluation of the 
lumbar spine was normal, but that he could not determine the 
etiology of the Veteran's low back stiffness without resorting to 
mere speculation.

As explained earlier in this decision, however, it is no longer 
permissible for the Board merely to accept this type of 
inconclusive response regarding etiology without further 
explanation or justification.  See again Jones v. Shinseki, 
23 Vet. App. 382, 390 (2010).  It is worth reiterating that, in 
Jones, the Court noted it was unclear whether the examiners were 
unable to provide this requested definitive medical comment on 
etiology because they actually were unable to since the limits of 
medical knowledge had been exhausted or, instead, for example, 
needed further information to assist in making this determination 
(e.g., additional records and/or diagnostic studies) or other 
procurable and assembled data.



The Court in Jones acknowledged there are instances where a 
definitive opinion cannot be provided because required 
information is missing or can no longer be obtained or current 
medical knowledge yields multiple possible etiologies with none 
more likely than not the cause of the claimed disability.  See 
Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (noting the Board 
need not obtain further medical evidence where the medical 
evidence "indicates that determining the cause is speculative").  
The Court in Jones held, however, that in order to rely upon a 
statement that an opinion cannot be provided without resort to 
mere speculation, it must be clear that the procurable and 
assembled data was fully considered and the basis for the opinion 
must be provided by the examiner or apparent upon a review of the 
record.

As the August 2006 VA examiner neither made a diagnosis nor 
accounted for the Veteran's symptoms of pain and stiffness in any 
other way, the Board finds this examination is insufficient.  
38 C.F.R. § 4.2.  So this case must be referred to another VA 
examiner to have him/her review the relevant evidence and 
determine whether the Veteran has a current low back disability 
related to his military service.

Accordingly, this remaining claim is REMANDED for the following 
additional development and consideration:

1.  Schedule the Veteran for another VA 
compensation examination to determine whether 
he has a current low back disability, such as 
to account for his complaints of persistent 
pain and stiffness, etc.

The examiner should also make every effort to 
determine whether any currently diagnosed low 
back disability is attributable to the 
Veteran's military service, 
including especially to the complaints, 
treatment, and diagnoses in service.  In this 
regard, the examiner should note in 
particular the evaluation and treatment the 
Veteran received during service following his 
October 2003 motor vehicle accident and the 
additional indications of lumbago in his 
STRs.

All necessary diagnostic testing and 
evaluation needed to make these 
determinations should be performed.  
The designated examiner must review the 
claims file, including a complete copy of 
this remand, for the Veteran's pertinent 
medical and other history.  

The examiner must discuss the rationale of 
the opinion, whether favorable or 
unfavorable.

If, per chance, this examiner (like the 
previous August 2006 VA examiner) is simply 
unable to determine the etiology of the 
Veteran's low back disability or attendant 
symptoms like his pain, stiffness, etc., that 
is, without resorting to mere speculation, 
then the examiner must provide some clear 
indication of the reason he/she is unable to 
provide more definitive comment on etiology 
(such as there are a number of possible 
etiologies, none more prevalent than the 
other, or the examiner has exhausted all 
bounds of medical knowledge on the 
subject matter, etc., or whether instead 
he/she needs the benefit of additional 
information or evidence or more procurable 
and assembled data, such as could be gained 
from additional research).

The Veteran is hereby advised that failure to 
report for this additional medical 
examination, without good cause, may have 
adverse consequences on this pending claim.



2.  Then readjudicate this remaining claim 
for service connection for a low back 
disability in light of the additional 
evidence.  If this claims is not granted to 
the Veteran's satisfaction, send him and his 
representative a SSOC and give them an 
opportunity to respond to it before returning 
the file to the Board for further 
consideration of this remaining claim.

The Veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


